Citation Nr: 1631728	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-12 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the knees.
 
2.  Entitlement to service connection for degenerative arthritis of the neck.

3.  Entitlement to service connection for migraine headaches.
 
4.  Entitlement to service connection for disability manifested by dizziness and confusion.
 
5.  Entitlement to service connection for disability manifested by memory loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service from September 1977 to June 1978 and from January 1979 to April 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was remanded by the Board for further development in March 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2010 rating decision, service connection was denied for degenerative arthritis of the knees, degenerative arthritis of the neck, migraine headaches, and disabilities manifested by dizziness, confusion and memory loss.  In March 2011, the Veteran submitted a timely notice of disagreement (NOD).  She was provided a Statement of the Case in response to this NOD in May 2013.  In a timely VA Form 9 received in July 2013, the Veteran indicated that she wished to attend a videoconference hearing before the Board regarding these issues.  

In March 2015, this case was remanded by the Board so that the RO could schedule the Veteran for the requested videoconference hearing.  This hearing, however, has not yet been scheduled and the Veteran has not withdrawn her request.  (These issues had not been certified for appeal when the Veteran testified at a January 2015 Travel Board hearing. Nor did the Veteran's representative provide argument on these issues in an August 2013 VA Form 646.)  Therefore, the appeal must be remanded again so the Veteran can be scheduled for a videoconference hearing as requested.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Notify her of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




